 

Exhibit 10.5

POWELL INDUSTRIES, INC.

2014 EQUITY INCENTIVE PLAN

NOTICE OF PERFORMANCE UNIT AWARD

Subject to the terms and conditions of this Notice of Performance Unit Award
(this "Notice"), the Performance Unit Award Agreement attached hereto
(the "Award Agreement"), and the Powell Industries, Inc. 2014 Equity Incentive
Plan (the "Plan"), the below individual (the "Participant") is hereby granted
the below number of Performance Units (the "Performance Units") in Powell
Industries, Inc. (the "Company").  Unless otherwise specifically indicated, all
terms used in this Notice shall have the meaning as set forth in the Award
Agreement or the Plan.

Identifying Information:

 

Participant Name

 

Date of Grant:

 

and Address:

 

Target Performance Units:

 

 

 

Vesting Schedule:

Subject to the Participant’s continuous status as a Service Provider, and the
terms of the Plan and this Award Agreement, the Performance Units shall vest on
[INSERT DATE], with the number of Performance Units vesting, if any, in
accordance with the attainment of the performance goals (the "Performance
Goals") as follows (the "Vesting Schedule"):

1.Number of Performance Units Vesting.  The number of Performance Units that
vest shall be based upon the percentage of the Target Performance Units
corresponding to the percentage of the Net Income Target achieved, as set forth
in the table below, rounded down to the next whole share in each such case.

Percentage of NET INCOME Target Achieved

Percentage of Target Performance Units Vesting

Company achieves greater than 75% of the
Net Income Target

Payout will be a multiple of the percentage achieved over Net Income Target with
a 250% cap on the maximum number of Performance Units that may vest.

Company achieves 75% of the

Net Income Target

75%

Company achieves less than 75% of the

Net Income Target

0%

The percentage of the Target Performance Units that vest upon the achievement of
more than seventy-five percent (75%) of the Net Income Target shall be
determined by the Committee using a 1:1 ratio of actual performance to
percentage of the Target Performance Units which will be vested, i.e. if the
Company achieves 90% of the Net Income Target, the Participant will vest in the
number of Performance Units that is 90% of the Target Performance Units; if the
Company achieves 250% of the Net Income Target, the Particpant will vest in the
number of Performance Units that is 250% of the Target Performance Units.  The
maximum number of Performance Units that may vest is equal to 250% of the Target
Performance Units, however, no Performance Units will vest if the Company
achieves less than seventy-five percent (75%) of the Net Income Target.

2.Definitions.

(a)"Net Income" shall mean the net income (loss) attributable to the Company as
disclosed in the Company's Form 10-K for any fiscal year during the Performance
Period.

(b)"Performance Period" shall mean the period beginning on [INSERT DATE] and
ending on [INSERT DATE], or, if earlier, a Change of Control.

1

--------------------------------------------------------------------------------

 

(c)"Net Income Target" Shall mean the cumulative Net Income for the three years
ended [INSERT DATE] times 1.05.

3.Change in Control.  Notwithstanding the above, the Target Performance Units
shall automatically become fully vested immediately prior to the closing of a
Change in Control of the Company.  

4.Retirement, Disability, Death, and Involuntary Termination.  If the
Participant terminates service with the Company and its Affiliates before the
end of the Performance Period as a result of the Participant's Retirement,
Disability, or death, or if the Participant experiences an involuntary
termination of service, other than for Cause, then, at the end of the
Performance Period, the Participant shall vest in and have a non-forfeitable
right to a pro-rated portion of that percentage of the Target Performance Units
corresponding to the percentage of the Net Income Target achieved, as provided
in Section 1, determined as of the end of the Performance Period, that the
Participant would have been entitled to receive had the Particiapnt remained
employed with the Company and its Affiliates until the end of the Performance
Period.  The pro-rated portion of the Target Performance Units to which the
Participant will be entitled shall be determined by multiplying the percentage
of the Target Performance Units corresponding to the percentage of the Net
Income Target achieved, as provided in Section 1, by a fraction the numerator of
which is the number of days the Participant was employed with the Company or an
Affiliate during the Performance Period and the denominator of which is the
total number of days in the Performance Period.  Notwithstanding the foregoing,
the Committee may, in its sole and absolute discretion, provide that the
Participant shall vest in 100% of that percentage of the Target Performance
Units corresponding to the percentage of the Net Income Target achieved, as
provided in Section 1 for the Performance Period, as if the Participant had
remained employed with the Company or an Affiliate for the entire Performance
Period.

[SIGNATURES ON NEXT PAGE]

 

 

 

2

--------------------------------------------------------------------------------

 

By your signature and the signature of the Company's representative below, the
Participant and the Company agree that the Performance Units granted are
governed by the terms and conditions of this Notice, the Award Agreement and the
Plan.

POWELL INDUSTRIES, INC.

 

By:

 

 

Its:

 

 

Dated:

 

PARTICIPANT ACKNOWLEDGMENT

The Participant acknowledges receipt of a copy of this Notice, the Award
Agreement and the Plan, and represents that he or she is familiar with the
provisions thereof, and hereby accepts the Performance Units subject to all of
the terms and provisions hereof and thereof.  The Participant has reviewed this
Notice, the Award Agreement and the Plan in their entirety, has had an
opportunity to obtain the advice of legal counsel prior to executing this
Notice, the Award Agreement, and fully understands all provisions of this
Notice, the Award Agreement and the Plan.  The Participant hereby agrees that
all questions of interpretation and administration relating to this Notice, the
Award Agreement and the Plan shall be resolved by the Committee.

The Participant hereby acknowledges that he or she has had the opportunity to
review with his or her own tax advisors the tax consequences of receiving this
Notice, the Award Agreement and the Plan, and the transactions contemplated
thereby, including any U.S. federal, state and local tax laws, and any other
applicable taxing jurisdiction, prior to executing this Notice.  The Participant
attests that he or she is relying solely on such advisors and not on any
statements or representations of the Company or any of its agents or
affiliates.  Further, the Participant hereby acknowledges and understands that
he or she (and not the Company) shall be solely responsible for his or her tax
liability that may arise as a result of receiving this Notice and the Award
Agreement.

 

PARTICIPANT:

 

Signature:

 

 

Print Name:

 

 

Dated:

 

 

 

 

3

--------------------------------------------------------------------------------

 

POWELL INDUSTRIES, INC.

2014 EQUITY INCENTIVE PLAN

PERFORMANCE UNIT AWARD AGREEMENT

Subject to the terms and conditions of the Notice of Performance Unit Award
(the "Notice"), this Performance Unit Award Agreement (the "Award Agreement"),
and the Powell Industries, Inc. 2014 Equity Incentive Plan (the "Plan"), the
individual set forth in the Notice (the "Participant") is hereby granted
Performance Units (the "Performance Units") in Powell Industries, Inc. (the
"Company").  Unless otherwise specifically indicated, all terms used in this
Award Agreement shall have the meaning as set forth in the Notice or the Plan.

3.Vesting Schedule and Risk of Forfeiture.  

(a)Vesting Schedule.  Subject to the Participant's continuous service with the
Company as a Service Provider, the Performance Units shall vest in accordance
with the Vesting Schedule provided in the Notice.

(b)Risk of Forfeiture.  The Performance Units shall be subject to a risk of
forfeiture until such time the risk of forfeiture lapses in accordance with the
above Vesting Schedule.  All or any portion of the Performance Units subject to
a risk of forfeiture shall automatically be forfeited and immediately returned
to the Company if Participant's continuous status as a Service Provider is
interrupted or terminated for any reason other than as permitted under the
Plan.  Additionally, and notwithstanding anything in the Notice or this Award
Agreement to the contrary, the vested and unvested Performance Units shall be
forfeited if the Participant’s continuous service as a Service Provider is
terminated for Cause or if the Participant breaches (as determined by the Board)
any provisions of the Notice, this Award Agreement or the Plan.  The Company
shall implement any forfeiture under this Section 1 in a unilateral manner,
without Participant's consent, and with no payment to Participant, cash or
otherwise, for the forfeited Performance Units.

(c)Committee Certification of Performance Goals.  Except in connection with
vesting upon a Change in Control, in no event shall any Performance Units vest
as according to the Vesting Schedule unless the Committee has certified that the
Performance Goals set forth in the Notice have been achieved

4.Conversion; Settlement of Performance Units.  Subject to the terms of this
Award Agreement, on the date all or any portion of the Performance Units become
nonforfeitable pursuant to the Vesting Schedule, each Performance Unit that
becomes nonforfeitable shall immediately and automatically be converted into
[one Share or cash equivalent] of the Company's Common Stock and immediately
thereafter shall be granted to the Participant.

5.Taxes.  The Participant hereby acknowledges and understands that he or she may
suffer adverse tax consequences as a result of the Participant’s receipt of,
vesting in, or disposition of, the Performance Units.

(a)Representations.  The Participant has reviewed with his or her own tax
advisors the tax consequences of this Award Agreement and the Performance Units
granted hereunder, including any U.S. federal, state and local tax laws, and any
other applicable taxing jurisdiction.  The Participant is relying solely on such
advisors and not on any statements or representations of the Company or any of
its agents.  The Participant hereby acknowledges and understands that he or she
(and not the Company) shall be responsible for his or her own tax liability that
may arise as a result of his or her receiving this Award Agreement and the
Performance Units granted hereunder.

(b)Payment of Withholding Taxes.  The Participant shall make appropriate
arrangements with the Company for the satisfaction of all U.S. Federal, state,
local and non-U.S. income and employment tax withholding requirements applicable
to any Performance Units that settle in Shares of Common Stock in accordance
with Section 2.  The Committee shall have the sole authority to determine
whether a "net withholding" may be permitted or is required for purposes of
Participant satisfying his or her obligations under this Section
3(b).  Participant hereby acknowledges his or her understanding that the
Company's obligations under this Award Agreement are fully contingent on
Participant first satisfying this Section 3(b).  Therefore, a failure of
Participant to reasonably satisfy this Section 3 in accordance with the
Committee’s sole and absolute discretion shall result in the automatic
termination and expiration of this Award Agreement and the Company's obligations
hereunder.  Participant hereby agrees that a breach of this Section 3(b) shall
be deemed to be a material breach of this Award Agreement.

(c)No Application of Section 409A.  The Performance Units and this Award
Agreement are intended to avoid the application of Section 409A of the Code
("Section 409A") because there is no deferral arrangement.  Notwithstanding any
other provision in the Plan or this Award Agreement to the contrary, the
Committee shall have the right, in its sole discretion, to adopt such amendments
to the Plan or this Award Agreement or take such other actions (including
amendments and actions with retroactive effect) as the Committee determines are
necessary or appropriate for the Performance Units to comply with Section 409A.

1

--------------------------------------------------------------------------------

 

6.Transferability of Performance Units.  The Performance Units may not be
transferred in any manner other than by will or by the laws of descent and
distribution.  Notwithstanding the foregoing, Participant may designate one or
more beneficiaries of Participant's Performance Units in the event of
Participant's death on a beneficiary designation form provided by the
Committee.  The terms of this Award Agreement shall be binding upon the
executors, administrators, heirs, successors and transferees of Participant.

7.Rights as a Shareholder of the Company.  Participant's receipt of the grant of
Performance Units pursuant to this Award Agreement shall provide and confer no
rights to or status as a shareholder or equity holder of the Company.  Without
limiting the foregoing, the holding of Performance Units shall NOT confer any
right to: (i) vote; (ii) bring derivative actions; (iii) inspect books and
records of the Company; (iv) receive dividends or other distributions except as
provided in Section 2; or (v) have any other rights accorded owners of the
Company’s shareholders or equity holders.

8.Legality of Initial Issuance.  No Shares of Common Stock shall be issued in
accordance with Section 2 of this Award Agreement unless and until the Committee
has determined that: (i) the Company and Participant have taken all actions
required to register the Shares of Common Stock under the Securities Act or to
perfect an exemption from the registration requirements thereof, if applicable;
(ii) all applicable listing requirements of any stock exchange or other
securities market on which the Shares of Common Stock are listed has been
satisfied; and (iii) any other applicable provision of state or U.S. federal law
or other applicable law has been satisfied.

9.Notice.  Any notice required by the terms of this Award Agreement shall be
given in writing and shall be deemed effective upon personal delivery or upon
deposit with the U.S. Postal Service, by registered or certified mail, with
postage and fees prepaid.  Notice shall be addressed to the Company at its
principal executive office and to the Participant at the address that he or she
most recently provided to the Company.

10.Spousal Consent.  To the extent Participant is married, Participant agrees to
(i) provide Participant's spouse with a copy of this Award Agreement prior to
its execution by Participant and (ii) obtain such spouse’s consent to this Award
Agreement as evidenced by such spouse’s execution of the Spousal Consent
attached hereto as EXHIBIT A.

11.Successors and Assigns.  Except as provided herein to the contrary, this
Award Agreement shall be binding upon and inure to the benefit of the parties to
this Award Agreement, their respective successors and permitted assigns.

12.No Assignment.  Except as otherwise provided in this Award Agreement,
Participant shall not assign any of his rights under this Award Agreement
without the prior written consent of the Company, which consent may be withheld
in its sole discretion.  The Company shall be permitted to assign its rights or
obligations under this Award Agreement, but no such assignment shall release the
Company of any obligations pursuant to this Award Agreement.

13.Severability.  The validity, legality or enforceability of the remainder of
this Award Agreement shall not be affected even if one or more of the provisions
of this Award Agreement shall be held to be invalid, illegal or unenforceable in
any respect.

14.Amendment.  Any provision of this Award Agreement may be amended and the
observance thereof may be waived (either generally or in a particular instance
and either retroactively or prospectively) only by a written instrument signed
by the parties hereto.

15.Administration and Interpretation.  Any determination by the Committee in
connection with any question or issue arising under the Plan or this Award
Agreement shall be final, conclusive and binding on Participant, the Company and
all other persons.  Any question or dispute regarding the interpretation of this
Award Agreement or the receipt of the Performance Units hereunder shall be
submitted by Participant to the Committee.  The resolution of such a dispute by
the Committee shall be final and binding on all parties.

16.Headings.  The section headings in this Award Agreement are inserted only as
a matter of convenience, and in no way define, limit or interpret the scope of
this Award Agreement or of any particular section.

17.Counterparts.  This Award Agreement may be executed simultaneously in two or
more counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.  Any counterpart or other
signature delivered by facsimile shall be deemed for all purposes as being a
good and valid execution and deliver of this Award Agreement by that party.

18.Entire Agreement; Governing Law.  Except as otherwise provided herein, this
Award Agreement, together with the Notice and the Plan, constitute the entire
agreement of the parties with respect to the subject matter hereof and supersede
in their entirety all prior undertakings, representation and agreements of the
Company and Participant (whether oral or written, and whether express or
implied) with respect to the subject matter hereof.  This Award Agreement,
together with the Notice and the Plan, are to be

2

--------------------------------------------------------------------------------

 

construed in accordance with and governed by the federal laws of the United
States of America and by the internal laws of the State of Texas without giving
effect to any choice of law rule that would cause the application of the laws of
any other jurisdiction.

19.Venue.  The Company and Participant agree that any suit, action or proceeding
arising out of or related to the Notice or this Award Agreement shall be brought
in the United States District Court for the Southern District of Texas (or
should such court lack jurisdiction to hear such action, suit or proceeding, in
a Texas state court in Harris County), and that all parties shall submit to the
jurisdiction of such court.  The parties irrevocably waive, to the fullest
extent permitted by law, any objection the party may have to the laying of venue
for any such suit, action or proceeding brought in such court.  If any one or
more provisions of this Section 19 shall for any reason be held invalid or
unenforceable, it is the specific intent of the parties that such provisions
shall be modified to the minimum extent necessary to make it or its application
valid and enforceable.

20.No Guarantee of Service Provider Status.  PARTICIPANT ACKNOWLEDGES AND AGREES
THAT THE VESTING OF PERFORMANCE UNITS PURSUANT TO THE VESTING SCHEDULE HEREOF IS
EARNED ONLY BY CONTINUOUS SERVICE AS A SERVICE PROVIDER AND AT THE WILL OF THE
COMPANY (NOT THROUGH THE ACT OF BEING HIRED, BEING GRANTED PERFORMANCE UNITS OR
ACQUIRING COMMON STOCK HEREUNDER).  PARTICIPANT FURTHER ACKNOWLEDGES AND AGREES
THAT THIS AWARD AGREEMENT, THE RIGHT GRANTED HEREUNDER, THE TRANSACTIONS
CONTEMPLATED HEREUNDER AND THE VESTING SCHEDULE SET FORTH IN THIS AWARD
AGREEMENT DO NOT CONSTITUTE AN EXPRESS OR IMPLIED PROMISE OF CONTINUED
ENGAGEMENT AS A SERVICE PROVIDER FOR THE VESTING PERIOD, FOR ANY PERIOD, OR AT
ALL, AND SHALL NOT INTERFERE IN ANY WAY WITH PARTICIPANT’S RIGHT OR THE
COMPANY’S/AFFILIATE’S RIGHT TO TERMINATE PARTICIPANT’S RELATIONSHIP AS A SERVICE
PROVIDER AT ANY TIME, WITH OR WITHOUT CAUSE.

21.Unsecured General Creditor.  Participant shall have no legal or equitable
rights, interests or claims in any property or assets of the Company due to the
Notice, this Award Agreement and the grant of Performance Units hereunder.  For
purposes of the payment of benefits under the Notice and this Award Agreement,
Participant shall have no more rights than those of a general creditor of the
Company.  The Company’s obligation under the Notice and this Award Agreement
shall be that of a conditional unfunded and unsecured promise to pay money or
property in the future.

22.Waiver.  Failure to insist upon strict compliance with any of the terms,
covenants, or conditions hereof will not be deemed a waiver of such term,
covenant, or condition, nor will any waiver or relinquishment of, or failure to
insist upon strict compliance with, any right or power hereunder at any one or
more times be deemed a waiver or relinquishment of such right or power at any
other time or times.

*   *   *   *   *

 

 

 

3

--------------------------------------------------------------------------------

 

EXHIBIT A

POWELL INDUSTRIES, INC.

2014 EQUITY INCENTIVE PLAN

PERFORMANCE UNIT AWARD AGREEMENT

SPOUSAL CONSENT

I, the undersigned, hereby certify that:

1. I am the spouse of ________________________________________________.

2.Each of the undersigned and the undersigned’s spouse is a resident of

______________________________________________________________________.

3.I have read the Powell Industries, Inc., 2014 Equity Incentive Plan (the
"Plan") and the Performance Unit Award Agreement (the "Award Agreement"), by and
between Powell Industries, Inc. (the "Company"), and my spouse.  I have had the
opportunity to consult independent legal counsel regarding the contents of the
Award Agreement and the Plan.

4.I understand the terms and conditions of the Award Agreement and the Plan.

5.I hereby consent to the terms of the Award Agreement and the Plan and to their
application to and binding effect upon any community property or other interest
I may have in the Performance Units (it being understood that this Spousal
Consent shall in no way be construed to create any such interest).  I agree that
I will take no action at any time to hinder the operation of the transactions
contemplated in and by the Award Agreement and the Plan.

IN WITNESS WHEREOF, this Spousal Consent has been executed as of _____________,
2014.

 

SPOUSE:

 

Signature:

 

 

Print Name:

 

 

 

1